DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 9 and 10.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 5, 7, 8, 11 and 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1, 2, 5, 7, 8, 11 and 12 are directed to a two-phase steel as set forth in the instant claims.  The closest prior art of record is EP 2383353 to Reiger et al, WO 2015/197412 to Braun et al and WO 2009/090231 to Weiss et al, which all discloses two-phase steels with compositions overlapping that of the instantly claimed composition ranges.  The cited prior art of record differs from the instant claims in that none of the cited prior art of record teaches or suggests that he steel has a yield strength of 1500 MPa or more.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736